By the Count

Emmett, C. J.
The questions presented for our consideration in this action, involve the constitutionality of the act entitled “ An Act for a Homestead Exemption,” passed March 12, 1858. Each party urges a constitutional objection. The Plaintiff claims that that portion of the act which excepts from the exemption provided, debts or liabilities for wages due to clerks, laborers or mechanics, is in direct conflict with section 12 of the Bill of Rights, which directs that “ a reasonable amount of property shall be exempt from seizure or sale, for the payment of any debt or liability.”
On the other hand the Defendant insists that the whole act, oi at least that portion relating to personal property, is void, because, in violation of section twenty-seven of article four of the constitution, it embraces more than one subject matter.
In regard.to the question raised by the Plaintiff, we cannot resist the conclusion that the ninth section of the act conflicts with section twelve of the Bill of Rights. The language of the constitution is too plain, to admit of a serious doubt, either as to its interpretation or application to the act under consideration. “ A reasonable amount of property shall be *468exempt from seizure or sale for the payment of any debt or liability.” This includes debts or liabilities of every kind or description, without exception; and it certainly requires no argument to show that a sum of money due for services rendered by a clerk, laborer or mechanic, is a debt or liability. The constitution makes no exception in favor of any particular class of persons, or kind of debts or liabilities ; nor should we recognize the right of the Legislature to make any such distinctions. If one class of persons, or kind of debts or liabilities, may be excepted, all may be ; and the constitutional provision might thus be rendered entirely nugatory.
As to the Defendant’s objection that the act is void as embracing more than one subject, we may remark that since the decision of this Court in the Board of Supervisors of Ramsey Co. vs. Heenan, 2 Minn., 330, the question can hardly be considered as still open. We there held in substance, upon a similar objection raised to the “ Act to provide for Township Organization,” passed August 13, 1858, that although this provision of the constitution was not merely directory; yet where the several provisions of an act of the Legislature related to one general subject, and there was no evidence of an attempt fraudulently to insert matter foreign to the subject expressed in the title, there was no violation of the spirit of the constitutional provision, though it may not have been followed to the letter in adopting the title ; and therefore that, under the title of “ An Act to provide for Township Organization,” the Legislature might also provide for county organization and government. We think the law under present consideration, is as little liable to the objection, as that passed upon in the case above referred to. There is no pretense of fraud in its passage. There is but one subject, that of exemption from sale on execution, legislated upon by the act. And although the title, it being “An Act for a Homestead Exemption,” while the act treats also of exemptions of personal property, does not necessarily cover the entire subject; it is sufficiently suggestive thereof to satisfy the requirement of the constitution. Indeed the whole act may in one sense be considered as a mere amendment to the law then in force, in *469which, the Legislature, in the division and treatment of the subject matter, have but followed in the path laid down by the old law.
The judgment of the District Court must be affirmed.